Citation Nr: 1525152	
Decision Date: 06/11/15    Archive Date: 06/19/15

DOCKET NO.  12-02 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C. § 1151 for a left elbow disability.

2.  Entitlement to an increased initial rating for posttraumatic stress disorder (PTSD), currently rated as 30 percent disabling prior to September 17, 2014, and 70 percent thereafter.

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU).



REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs




WITNESSES AT HEARING ON APPEAL

The Veteran and N.B.


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Counsel


INTRODUCTION

The Veteran served on active duty from April 1965 to May 1967.

This matter was last before the Board of Veterans' Appeals (Board) in January 2014 on appeal from a December 2009 rating decision of the Portland, Oregon Department of Veterans Affairs (VA) Regional Office (RO).  In January 2014, the Board remanded the issues remaining on appeal for additional development.

A Board hearing was held before the undersigned in September 2012.  A transcript of the hearing is of record.  However, the Veteran has since requested an optional second hearing.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In March and May of 2015, the Veteran requested to appear at a videoconference hearing.  As the Veteran's request for a videoconference hearing remains pending, his appeal is remanded to the RO.



Accordingly, this matter is hereby REMANDED for the following action:

Schedule the Veteran for a Board videoconference hearing at the earliest available opportunity.  If possible, the hearing should be scheduled with the undersigned Veterans Law Judge.  Notify the Veteran and his representative of the date, time, and location of the hearing.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).




